


109 HR 5219 IH: Judicial Transparency and Ethics

U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5219
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2006
			Mr. Sensenbrenner
			 (for himself and Mr. Smith of Texas)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide for the
		  detection and prevention of inappropriate conduct in the Federal
		  judiciary.
	
	
		1.Short titleThis Act may be cited as the
			 Judicial Transparency and Ethics
			 Enhancement Act of 2006.
		2.Inspector General
			 for the Judicial Branch
			(a)Creation and
			 dutiesPart III of title 28, United States Code, is amended by
			 adding at the end the following:
				
					60Inspector General
				for the Judicial Branch
						
							1021.  Establishment.
							1022. Appointment of Inspector General.
							1023. Duties.
							1024. Powers.
							1025. Reports.
							1026. Whistleblower
				  protection.
						
						1021.
				EstablishmentThere is established for the judicial branch
				of the Government the Office of Inspector General for the Judicial Branch
				(hereinafter in this chapter referred to as the Office).
						1022.Appointment of
				Inspector GeneralThe head of
				the Office shall be the Inspector General, who shall be appointed by the Chief
				Justice of the United States after consultation with the majority and minority
				leaders of the Senate and the Speaker and minority leader of the House of
				Representatives.
						1023.DutiesWith respect to the Judicial Branch, other
				than the United States Supreme Court, the Office shall—
							(1)conduct investigations of matters
				pertaining to the Judicial Branch, including possible misconduct in office of
				judges and proceedings under chapter 16 of this title, that may require
				oversight or other action within the Judicial Branch or by Congress;
							(2)conduct and supervise audits and
				investigations;
							(3)prevent and detect waste, fraud, and abuse;
				and
							(4)recommend changes in laws or regulations
				governing the Judicial Branch.
							1024.PowersIn carrying out the duties of the Office,
				the Inspector General shall have the power—
							(1)to make
				investigations and reports;
							(2)to obtain
				information or assistance from any Federal, State, or local governmental
				agency, or other entity, or unit thereof, including all information kept in the
				course of business by the Judicial Conference of the United States, the
				judicial councils of circuits, the Administrative Office of the United States
				Courts, and the United States Sentencing Commission;
							(3)to require, by
				subpoena or otherwise, the attendance and testimony of such witnesses, and the
				production of such books, records, correspondence memoranda, papers, and
				documents, which subpoena, in the case of contumacy or refusal to obey, shall
				be enforceable by civil action;
							(4)to administer to
				or take from any person an oath, affirmation, or affidavit;
							(5)to employ such
				officers and employees, subject to the provisions of title 5, United States
				Code, governing appointments in the competitive service, and the provisions of
				chapter 51 and subchapter III of chapter 53 of such title relating to
				classification and General Schedule pay rates;
							(6)to obtain services
				as authorized by section 3109 of title 5, United States Code, at daily rates
				not to exceed the equivalent rate prescribed for grade GS–18 of the General
				Schedule by section 5332 of title 5, United States Code; and
							(7)to the extent and
				in such amounts as may be provided in advance by appropriations Acts, to enter
				into contracts and other arrangements for audits, studies, analyses, and other
				services with public agencies and with private persons, and to make such
				payments as may be necessary to carry out the duties of the Office.
							1025.Reports
							(a)When to be
				madeThe Inspector General shall—
								(1)make an annual
				report to the Chief Justice and to Congress relating to the activities of the
				Office; and
								(2)make prompt
				reports to the Chief Justice and to Congress on matters that may require action
				by them.
								(b)Sensitive
				matterIf a report contains
				sensitive matter, the Inspector General may so indicate and Congress may
				receive that report in closed session.
							(c)Duty to inform
				Attorney GeneralIn carrying
				out the duties of the Office, the Inspector General shall report expeditiously
				to the Attorney General whenever the Inspector General has reasonable grounds
				to believe there has been a violation of Federal criminal law.
							1026.Whistleblower
				protection
							(a)In
				GeneralNo officer, employee,
				agent, contractor or subcontractor in the Judicial Branch may discharge,
				demote, threaten, suspend, harass or in any other manner discriminate against
				an employee in the terms and conditions of employment because of any lawful act
				done by the employee to provide information, cause information to be provided,
				or otherwise assist in an investigation regarding any possible violation of
				Federal law or regulation, or misconduct, by a judge or any other employee in
				the Judicial Branch, which may assist the Inspector General in the performance
				of duties under this chapter.
							(b)Civil
				ActionAn employee injured by a violation of subsection (a) may,
				in a civil action, obtain appropriate
				relief.
							.
			(b)Clerical
			 AmendmentThe table of chapters for part III of title 28, United
			 States Code, is amended by adding at the end the following new item:
				
					
						60. Inspector General for the Judicial
				Branch.
					
					.
			
